   Case 2:20-cr-00135-MHT-SRW Document 68 Filed 06/08/21 Page 1 of 3




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

UNITED STATES OF AMERICA             )
                                     )       CRIMINAL ACTION NO.
        v.                           )          2:20cr135-MHT
                                     )               (WO)
STUART ALLEN DOUGLASS                )

                         SUPPLEMENTAL ORDER ON
                   CONDITIONS OF SUPERVISED RELEASE

    In accordance with the judgment of the court, it is

ORDERED as follows:

    (1) Defendant Stuart Allen Douglass will secure a

position at a sober living house, such as the Oxford

Houses,      as    soon    as   possible    after    his    release   from

custody.      Defendant Douglass will reside at this sober

living house pending further action of the court.

    (2) Defendant Douglass shall abstain from all use

of alcohol and illicit substances during his term of

supervision.          He    shall   submit    to     drug   and   alcohol

testing at the direction of his probation officer.                      The

court    recommends        that   this     testing    occur   twice     per

week, but the exact frequency shall be at the probation

officer’s         discretion.       The    probation    officer    is    to
      Case 2:20-cr-00135-MHT-SRW Document 68 Filed 06/08/21 Page 2 of 3




notify     the     court      immediately      if        defendant    Douglass

tests     positive       at    any    point        for    either     drugs     or

alcohol.

       (3) Defendant          Douglass       shall        attend,     and     the

probation officer in consultation with defense counsel

shall arrange for, individual therapy at least once per

week     for     the    duration      of     his     term    of     supervised

release, beginning as soon after his release as such

treatment can be provided.                 Per the recommendations of

Dr.    Margaret        Flanagan,      this    therapy        should       include

cognitive      behavioral       therapy      “directed        at    increasing

coping skills in order to prevent relapse,” as well as

therapy      “to   address      his    previous          history     of    abuse,

neglect, and the associated traumas.”                         Psychological

Evaluation (Doc. 63) at 15.                   Defense counsel and the

probation        officer      shall      coordinate         with     defendant

Douglass to seek out a therapy provider with whom he

has a good fit.

       (4) On or before November 5, 2021, defense counsel

and the probation officer shall jointly file a report



                                       2
      Case 2:20-cr-00135-MHT-SRW Document 68 Filed 06/08/21 Page 3 of 3




updating      the   court    on   defendant      Douglass’s      progress

with regard to settling into a sober living house and

obtaining the required therapy.

      (5) A conference call is set for May 5, 2022, at

8:45 a.m.        The courtroom deputy shall arrange for the

call.      On or before May 2, 2022, defense counsel and

the    probation      officer     shall    jointly     file    a   report

updating the court on defendant Douglass’s progress.

      DONE, this the 8th day of June, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                     3
